internal_revenue_service number release date index number 468a --------------------------------- ----------------------------- -------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b6 plr-113001-08 date date legend taxpayer ------------------------------------------ ----------------------- --------------------------- parent ----------------------------------------------------------- state plant location commission a commission b method settlement agmt advice letter a b c d e f g h i j k l m n o p q ------------- --------------------------------------------------------- ------------------------ -------------------------------------------------- ----------------------------------------------------- ---------------------------------------------------------- ----------------- ---------- ------------------------- --------------------------- -------------------------- ----------------- ----------------- ---- ------------- ------- ---------------------- ------------------- ------- ------- ------- ---------------------- -------------------------- ----------------------- -------------------------------------- plr-113001-08 r s t -- -------------- ----- dear --------------------- this letter responds to your request dated date for a schedule of ruling amounts pursuant to sec_468a of the internal_revenue_code and the temporary income_tax regulations thereunder taxpayer was previously granted schedules of ruling amounts on a b c and most recently on d information was submitted pursuant to ' 468a-3t e taxpayer represents the facts and information relating to its request for a schedule of ruling amounts as follows taxpayer a state utility company is the owner of t percent of plant plant located near location was declared commercially operable in e and initially had an expected service life of f years plant was shut down in g plant was included in taxpayer’s rate base from e through h and decommissioning costs were collected in rates for the latter portion of this period in h commission a ordered plant removed from rate base effective i on j taxpayer announced its decision to permanently shut down and decommission plant plant was temporarily placed in a safestor condition until decommissioning begins substantial decommissioning activities are expected to begin in k and are scheduled to be completed in l the method of decommissioning plant is the method the cost of which is based on a site-specific decommissioning study following a corporate_reorganization in m taxpayer is now owned by parent with whom it files a consolidated_return on a calendar_year basis using the accrual_method of accounting commission a and commission b establish the rates for electric energy sold by taxpayer taxpayer ceased collecting decommissioning costs from its customer in i since that date the projected cost of decommissioning the plant has increased and is expected to exceed the amount set_aside for that purpose accordingly taxpayer sought permission to include in cost of service an increase in the cost of decommissioning plant on n commission a issued order effective n which included an increased cost of service amount on o commission a issued order modifying order to permit additional_amounts to be contributed to the qualified nuclear plr-113001-08 decommissioning fund maintained by taxpayer with respect to plant however on p commission a adopted a final settlement agreement and the advice letter revising the settlement agreement’s revenue requirement based on the most recent year-end qualified_trust balance in determining the decommissioning costs for taxpayer’s interest in the plant commission a used an estimated base cost of q this base cost escalated annually based on a weighted average escalation factor resulting in a future decommissioning cost of r pursuant to the taxpayer’s previous election under the special transition rule_of sec_1_468a-8 the qualifying percentage is t the taxpayer represents that the ruling_request submitted for approval complies with the existing regulations and the requirements of sec_468a before amendments made by the energy policy act of energy act taxpayer is complying with the law in effect before those amendments prior_law because state has not yet conformed to the amendments made by the energy act current law if the taxpayer sought to contribute to the fund in ------- based on the higher schedule of ruling amounts permitted under current law the taxpayer would risk disqualifying the fund under state tax law for this reason the schedules of ruling amounts are sought by taxpayer under the limitations and restrictions imposed under prior_law sec_468a as amended by the energy act publaw_109_58 119_stat_954 allows an electing taxpayer to deduct payments made to a nuclear decommissioning reserve fund sec_468a limits the amount that may be paid into the nuclear decommissioning fund in any year to the ruling_amount applicable to that year prior to the changes made by the act the deduction was limited to the lesser_of the amount included in the utility’s cost of service for ratemaking purposes or the ruling_amount generally as a result only regulated utilities could take advantage of sec_468a the act amendment of sec_468a eliminated the cost-of-service limitation accordingly decommissioning costs of an unregulated nuclear power plant may now be funded by deductible contributions to a qualified nuclear decommissioning fund sec_468a provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under ' 468a d as the amount which the secretary determines to be necessary to fund the total nuclear decommissioning cost of that nuclear power plant over the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate plr-113001-08 prior to the changes made by the act deductible contributions were limited to the amount necessary for an electing taxpayer to fund the plant’s post-1983 nuclear decommissioning costs determined as if decommissioning costs accrued ratably over the estimated_useful_life of the plant provided that the taxpayer elected to establish a fund in prior_law also did not allow a taxpayer electing to establish a fund later than to contribute to that fund any amount in excess of that amount necessary to fund the ratable portion of the plant’s nuclear decommissioning costs beginning in the year the fund is established sec_468a now allows a taxpayer to contribute to a nuclear decommissioning fund the entire cost of decommissioning the plant including both the pre-1984 amount that was denied under the law prior to the energy act as well as any amount attributable to any year after in which a taxpayer had not established a fund under sec_468a sec_468a provides that the deduction for the contribution of the previously-excluded amount is allowed ratably over the remaining useful_life of the nuclear plant sec_468a provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of a taxable_year if the payment is made on account of such taxable_year and is made within months after the close of the tax_year this section applies to payments made pursuant to either a schedule of ruling amounts or a schedule of deduction amounts sec_1_468a-1t a provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under ' 468a-1t b of the regulations is a taxpayer that has a qualifying interest in any portion of a nuclear power plant a qualifying interest is among other things a direct ownership_interest sec_1_468a-2t b provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the ruling_amount applicable to the nuclear decommissioning fund for such taxable_year the limitation on the amount of cash payments for purposes of sec_1 468a- 2t b does not apply to any special transfer permitted under sec_1_468a-8t sec_1_468a-3t a provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3t a provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on plr-113001-08 reasonable assumptions concerning the after-tax rate of return to be earned by the amounts collected for decommissioning the total estimated cost of decommissioning the nuclear plant and the frequency of contributions to a nuclear decommissioning fund for a taxable_year under ' 468a-3t a the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of that section sec_1_468a-3t a provides that the taxpayer bears the burden of demonstrating that the proposed schedule of ruling amounts is consistent with the principles of the regulations and that it is based on reasonable assumptions that section also provides additional guidance regarding how the service will determine whether a proposed schedule of ruling amounts is based on reasonable assumptions for example if a public_utility commission established or approved the currently applicable rates for the furnishing or sale by the taxpayer of electricity from the plant the taxpayer can generally satisfy this burden_of_proof by demonstrating that the schedule of ruling amounts is calculated using the assumptions used by the public_utility commission in its most recent order in addition a taxpayer that owns an interest in a deregulated nuclear plant may submit assumptions used by a public_utility commission that formerly had regulatory jurisdiction over the plant as support for the assumptions used in calculating the taxpayer’s proposed schedule of ruling amounts with the understanding that the assumptions used by the public_utility commission may be given less weight if they are out of date or were developed in a proceeding for a different taxpayer the use of other industry standards such as the assumptions underlying the taxpayer's most recent financial assurance filing with the nrc are described by the temporary regulations as an alternative means of demonstrating that the taxpayer has calculated its proposed schedule of ruling amounts on a reasonable basis sec_1_468a-3t a further provides that consistency with financial_accounting statements is not sufficient in the absence of other supporting evidence to meet the taxpayer’s burden_of_proof sec_1_468a-3t b provides that in general the ruling_amount for any_tax year in the funding_period shall not be less than the ruling_amount for any earlier tax_year under ' 468a-3t c the funding_period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the taxable_year that includes the last day of the estimated_useful_life of the nuclear power plant to which the fund relates sec_1_468a-3t c provides rules for determining the estimated_useful_life of a nuclear plant for purposes of sec_468a in general under sec_1_468a-3t c i a if the plant was included in rate base for ratemaking purposes for a period prior to date the date used in the first such ratemaking proceeding as the estimated date on which the nuclear plant will no longer be included in the taxpayer’s rate base is the end of the estimated_useful_life of the nuclear plant sec_1_468a-3t c i b plr-113001-08 provides that if the nuclear plant is not described in sec_1_468a-3t c i a the last day of the estimated_useful_life of the nuclear plant is determined as of the date the plant is placed_in_service under sec_1_468a-3t c i c any reasonable method may be used in determining the estimated_useful_life of a nuclear power plant that is not described in sec_1_468a-3t c i a sec_1_468a-3t d provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant sec_1_468a-3t d provides that a taxpayer's share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant sec_1_468a-3t e enumerates the information required to be contained in a request for a schedule of ruling amounts filed by a taxpayer in order to receive a ruling_amount for any taxable_year sec_1_468a-3t f provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of ' 468a-3t e the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a taxable_year in response to a request for a schedule of ruling amounts that is filed after the deemed payment deadline date for such taxable_year sec_1_468a-9t b provides that the internal_revenue_service will issue schedules of ruling amounts based on the regulations in effect prior to date if a taxpayer so requests and if the internal_revenue_service finds the request to be consistent with the principles and purposes of sec_468a we have examined the representations and information submitted by the taxpayer in relation to the requirements set forth in ' 468a and the regulations thereunder based solely upon these representations of the facts we reach the following conclusions the taxpayer has demonstrated that its request to apply to regulations in effect prior to date is reasonable and consistent with the principles and purposes of sec_468a the taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1t b and -1 b prior_law of the regulations plr-113001-08 commission a has permitted the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations prior_law the taxpayer has calculated the total decommissioning costs under sec_1_468a-3t d and -3 d prior_law of the regulations the taxpayer has determined that s percent is the qualifying percentage as calculated under sec_1_468a-8 prior_law of the regulations based on the above determinations we conclude that the taxpayer’s proposed schedule of ruling amounts with regard to commission a in light of the state tax law satisfy the requirements of sec_468a of the code for taxable_year -------- approved schedule of ruling amounts tax_year commission a ------- through ------- year ------- --- each year amount dollar_figure------------- if any of the events described in ' 468a-3t f occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first taxable_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the tenth taxable_year following the close of the tax_year in which the most recent schedule of ruling amounts was received except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above plr-113001-08 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director pursuant to ' 468a-7t a a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund sincerely peter c friedman senior technician reviewer branch passthroughs special industries -
